Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13, in the reply filed on 7/26/2022 is acknowledged.
A New restriction is follows. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The expression “or after being pressure with a pressure pump and heat-exchanged with a vapor phase stream ….. the high-pressure fractionating column is heat-exchanged with the liquid phase alkylation product to be separated” on lines 3-8 of claim 1, renders the claimed indefinite because on lines 3-4, it appears that it is alternative to heat-exchanged between the vapor phase from a high-pressure fractionation column and the alkylation product. However, on lines 6-8, it appears that the vapor phase from the high-pressure column is positively heated exchanged with the alkylation product. 
	The expression “a low-carbon alkane” on line 10-11 of claim 1, renders the claim indefinite because it is unclear if the expression meant a low carbon atom of alkane (e.g., methane or ethane) or a low amount of alkane present in the top stream from the low-pressure column.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 3,097,250). 
Davies discloses an alkylation process wherein a product from an alkylation process is passed to 2 heat-exchangers to cool (col. 5, lines 9-22) and then compressed (41) which would include liquid is then pass into a high-pressure column (42) operating at a pressure of from 50 -150 psi (.34 – 1.03 MPa) to produce a vapor stream (50) at the top of the column and a liquid stream at the bottom (46) of the column. The liquid stream is then passed into a low pressure column (26) producing an overhead stream (27) and a bottom stream. The vapor stream from the high-pressure column having a temperature of at least 20o F (claim 2) is passed through reboiler (34) in indirect heat exchange of the lower-pressure column operated at 0 – 50 psi (0 - .34). The bottom stream from the lower pressure column comprises alkylates and the overhead stream comprises low hydrocarbon atom alkane. Part of the vapor stream (50) is returned as a reflux (45) and part of the overhead stream (27) is returned to the alkylation reaction zone (3). See the entire patent. 
Davies does not teach that the temperature of the first or second heat-exchangers, does to teach that the high-pressure column is operated at a pressure of from 2-6 MPa, does not that the vapor stream is heated exchange with the alkylation product, does not teach the use of a flash column, does not teach the temperature and pressure of the alkylation product and the operating temperature of the high-pressure column and its reflux ratio.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of process of Davies by having temperatures of  two heat exchanges as claimed because utilizing heat exchangers to transfer energy between two or more streams to reach requirement temperatures within a chemical process is within the level of one of skill in the art to conserve energy. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Davies by heat-exchanging between the vapor stream and the alkylation product because one of skill in the art would heat-exchange between any stream including the vapor stream and the alkylation product to
to recovery energy. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Davies by operating the high-pressure column at the pressure as claimed because selecting any effective operating pressure is within the level of one of skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Davies by utilizing a flash column because one of skill in the art would use any effective separator including a flash column instead of distillation column.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Davies by having the temperatures of the alkylation product and the temperatures and pressures of the high-pressure column and its reflux ratios as claimed because selecting such effective conditions and ratios is within the level of one of skill in the art. 
 
	Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a separation process and alkylation process.
Group II, claim(s) 14-17, drawn to an apparatus system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davies (US 3,097,250). 
The special technical feature common to all the independent claims is the apparatus system which is rendered obvious by Davies (US 3,097,250). (See the rejections above).
Accordingly, the special technical feature liking the two inventions does not provide a contribution over the prior art, and no single general inventive concepts exist. Therefore, the restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAM M NGUYEN/            Primary Examiner, Art Unit 1771